Citation Nr: 1340618	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-19 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to September 13, 2010, and in excess of 30 percent thereafter, for coronary artery disease status post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from May 1965 to May 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for coronary artery disease status post coronary artery bypass graft and assigned a 10 percent rating prior to September 13, 2010, and a 30 percent rating thereafter. The Veteran appealed the initial rating.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. A thorough review of the documents in the electronic file has been completed.


FINDINGS OF FACT

1.  Prior to September 13, 2010, the Veteran's coronary artery disease disability was manifested by symptoms such as continuous medication, ejection fractions of 54 and 75 percent, and two isolated episodes of chest pain, shortness of breath, and dizziness. Evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray has not been shown.

2.  Since September 13, 2010, the Veteran's coronary artery disease disability has been manifested by continuous medication, and more frequent, but still sporadic symptoms such as occasional shortness of breath, and chest pains.  He has an ejection fraction of 54 percent, and estimated METs level of 5 to 6. There is no evidence at any point of congestive heart failure, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

3.  The rating criteria for arteriosclerotic heart disease disabilities reasonably describe the Veteran's disability level and symptomatology, and there are no unusual or exceptional factors that render the application of the schedular criteria standards impractical.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent prior to September 13, 2010 for the Veteran's coronary artery disease disability have not been met or approximated. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.104, Diagnostic Code 7005 (2013).

2.  The criteria for a disability rating in excess of 30 percent since September 13, 2010 for the Veteran's coronary artery disease disability have not been met or approximated. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.104, Diagnostic Code 7005 (2013).

3.  Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for coronary artery disease. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In the instant case, the claims file contains service treatment records, reports of VA post-service outpatient treatment from the VA Guam and Cardiology Clinics, medical records from the US Naval Hospital Guam, Tripler Army Hospital, and private medical records from the Northeast Medical Center Hospital (NMCH). The Board has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claim. See Pelegrini v. Principi, 18 Vet. App. 112 (2004); See also 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159. The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).

Further, VA provided the Veteran a heart examination in September 2010 and obtained medical opinions as to the diagnosis and severity of the Veteran's coronary artery disease. The record reflects that the VA examiner was a licensed physician that expressed familiarity with the Veteran's disability picture, conducted required examinations, and answered all the questions posed in the examination requests. The Board acknowledges that the examination for the Veteran's coronary artery disease disability is over three years old; however, the Board notes that the "mere passage of time" does not render an old examination inadequate. Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007). In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege that the condition had worsened. Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim. Palczewski, 21 Vet. App. at 183. In this case, the Board finds that the Veteran has not asserted that there has been a worsening of his coronary artery disease disability and the evidence of record does not suggest such. Therefore, the VA examination is deemed to be adequate for rating purposes.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims. Essentially, all available evidence that could substantiate the claim has been obtained. Accordingly, the Board will address the merits of the claims.

Law and Regulations- Increased Rating for Coronary Artery Disease

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time. Separate ratings may be assigned for separate periods of time based on the facts found, however. This practice is known as "staged" ratings." See Fenderson v. West, 12 Vet. App. 119 (1999). 

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(West 2002); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.
Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Upon review, Diagnostic Code 7005 is deemed by the Board to be the most appropriate code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (coronary artery disease). Under such code, a rating of 10 percent is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or where continuous medication is required. A 30 percent rating contemplates a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent. Finally, a 100 percent rating contemplates documented coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. See 38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

Merits of the Claim- Increased rating for Coronary Artery Disease

Initially, the Board notes that all of the evidence in the veteran claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.

As noted above, a January 2011 rating decision granted the Veteran presumptive service connection based upon herbicide exposure while in Vietnam for his coronary artery disease disability and assigned an evaluation rating of 10 percent, effective October 28, 2002- the date of claim for service connection, and an evaluation rating of 30 percent, effective September 13, 2010- the date of the VA heart examination which supported a higher rating. The Veteran appealed these initial staged ratings.

The Veteran contends that he is entitled to a higher rating because he suffered a myocardial infarction in 1998 and shortly thereafter underwent a 4 vessel coronary artery bypass graft surgical procedure. Specifically he alleges that his disability is more severe than the 10 percent and 30 percent evaluation ratings that are currently assigned and therefore a higher rating is warranted.

In support of his claim for an increased initial rating, the Veteran submitted multiple written lay statements. In a December 2010 statement, the Veteran states that he had bypass surgery in 1998 and that the "clock is ticking" so please make a decision on his claim. He also attached pictures of his chest and duplicate medical records from NMCH in 2002 to the statement. Additionally, in his November 2011 notice of disagreement, the Veteran stated that he was appealing the evaluation ratings assigned because he was informed that a fellow Veteran, who underwent a 2 vessel coronary artery bypass procedure, was assigned a 100 percent rating with unemployability, however, the Veteran in the instant case underwent a 4 vessel coronary artery bypass procedure and was assigned staged ratings of 10 and 30 percents. He states that he does not understand the logic in the ratings assigned to him versus the rating assigned to the fellow Veteran that he is comparing himself to. 

The Board notes that while the Veteran is competent to offer lay evidence regarding a heightened level of symptomatology that he experiences or observes, he fails to allege any specific heart related complaints as the basis for his appeal for an increased evaluation rating. The Veteran simply compares his disability picture and assigned ratings to another Veteran's disability picture and rating without offering any details regarding the symptomatology or clinical findings that resulted in the other Veteran's higher rating. Each Veteran's disability picture is unique to the specific facts in that individual case and as such, a cursory surface-level comparison to another Veteran's disability or rating will not suffice as the basis for an increased evaluation rating. The Board has reviewed the Veteran's medical records and the following analysis considers those records in light of controlling law.

Evidence prior to September 13, 2010

Review of the numerous medical and treatment records contained in the claims file from the US Naval Hospital Guam, Tripler Army Hospital, NEMC Hospital, and the VA Guam and Cardiology Clinics reveal that the Veteran underwent bypass surgery and has received continued treatment and care. Specifically, they reveal that the Veteran suffered a myocardial infarction in 1998 and had a 4 vessel coronary artery disease bypass graft procedure in December 1998.  He has used continuous medication to control his heart disease since 2001.  His heart rhythm was "regular" in April 2002, though he was treated for chest pain in July 2002 with total relief from nitroglycerin.  He thereafter had a normal cardiac examination after reported chest pain in July 2002.  He reported a history of shortness of breath in August 2002. 

In March 2004, the Veteran's left ventricular size was "normal," and he had an ejection fraction of 75 percent.  The Veteran denied chest pains and shortness of breath in December 2004.  In March 2005, he reported being "lazy and sedentary" and occasional needed nitroglycerin for chest discomfort. Additionally, the Veteran denied dizziness, shortness of breath and chest pain in October 2005.  He had ejection fractions of 75 percent in November 2006 and 54 percent in May 2008. More recently, in April 2009, the records indicate that the Veteran had an isolated episode of chest pain and dizziness while on a plane. However, a December 2009 echocardiogram showed that the Veteran was within normal limits. An April 2010 treatment record showed that the Veteran was asymptomatic with a good functional status, while another April 2010 treatment record shows that the Veteran denied recurrent chest pain, palpitation and shortness of breath, and was able to stay active walking. 

Evidence since September 13, 2010

The evidence of record since September 13, 2010 reveals that a September 29, 2010 hospital treatment record noted an ejection fraction of 54 percent and that the Veteran reported that he was inactive and that he could walk up two flights of stairs without chest pain or needing to stop, but reported mild dyspnea (shortness of breath). 

The Veteran was afforded a VA heart examination in September 2010. During that examination, the Veteran was unable to participate in exercise testing due to fatigue and shortness of breath. The examiner estimated that the Veteran had a workload of 5 to 6 METs. It was also noted that the Veteran was currently prescribed medication to control his heart disease which results in good control and no side effects, that he tries to walk 2 times per week but is limited to about a quarter mile because he gets weak and has shortness of breath.  He had no chest pains, and was able to drive and do light yard work and housework, and that he is currently unemployed. The examiner reported that the Veteran has normal S1 and S2 and no murmurs, rubs, gallops, edema, or evidence of congestive heart failure. 

Additionally, an October 2011 record also notes the Veteran's self-reported "laziness" and ability to walk up two flights of stairs and further indicates that there are no signs of dyspnea, palpitations, shortness of breath, or syncope (fainting). Lastly, a January 2012 outpatient treatment record lists dyspnea and shortness of breath as one of many problems that the Veteran has ever suffered from; however, it reveals that the Veteran denied shortness of breath and chest pain during such visit.

Analysis

Having reviewed the complete record, the Board finds that the evidence does not support the criteria for an initial rating higher than 10 percent, prior to September 13, 2010 for the Veteran's coronary artery disease. Specifically, the evidence of record only supports a finding that continuous use of medication was used to control the Veteran's disability. There was no evidence of any METs testing or estimations.  The Veteran showed only occasional symptomatology requiring the use of nitroglycerin for relief in March 2005 and April 2009.  Otherwise, he was asymptomatic. Certainly, there was no probative evidence that revealed a workload greater than 5 METs but not greater than 7 METs which resulted in dyspnea, fatigue, angina, dizziness, or syncope during this time period, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray, as required by the next higher rating of 30 percent. Therefore, an evaluation in excess of 10 percent is not warranted prior to September 13, 2010 based upon the evidence of record.

Furthermore, the Board finds that the evidence does not support the criteria for an rating higher than 30 percent since September 13, 2010 for the Veteran's coronary heart disease. During this period, there has been no evidence of any acute episodes of congestive heart failure to warrant a 60 percent rating under Diagnostic Code 7005. There is no credible evidence of any left ventricular dysfunction with an ejection fraction of 50 percent or less. In fact, the only ejection fraction recorded during this time period was 54 percent in September 2010. 

A higher rating is also not warranted based on the METs findings. According to the September 2010 VA examination report, the Veteran's estimated workload was 5 to 6 METs. Although the estimated METs level is ambiguously reported in the form of a range which borders the 60 rating criteria, the Board finds that when considering all of the evidence of record, it more nearly approximates a 30 percent evaluation rating.  The Veteran's symptomatology is sporadic, with treatment records showing only occasional symptoms.  He is still able to perform his activities of daily living, and participate in light housework.   There is no left ventricular dysfunction with an ejection fraction of 50 percent or less. Although the estimated METs is between 5 and 6, the Board finds that the overall disability picture more nearly approximates the 30 percent rating.   

In deciding this claim, the Board has duly considered the Veteran's current lack of heart related complaints and his historical reports of chest pain, shortness of breath, and fatigue, he is competent to report these symptoms, as they are readily observable, and do not require medical expertise. See Layno v. Brown, 6 Vet. App. 465 (1994). He is not however competent to identify a specific level of cardiac disability according to the appropriate diagnostic code. Such competent evidence concerning the nature and extent of the Veteran's service-connected coronary artery disease has been provided by VA medical professionals who have examined him during the relevant period. The medical findings directly address the criteria under which this disability is evaluated. As such, the Board finds these records to be the only competent and probative evidence of record, and thus, are accorded greater weight than any of the Veteran's subjective evidence. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321. Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology. Id. At 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops. Id. 

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization. Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id. 

Here, the rating criteria permit higher schedular evaluations than are currently assigned for additional signs and symptoms of disability, or greater degrees of disability. The criteria, as applied, fully encompass the Veteran's historical complaints of fatigue, shortness of breath, chest pain, use of continuous medication, and the clinical findings related to the service-connected coronary artery disease disability. The Schedular criteria are adequate, and no further discussion of 38 C.F.R. § 3.321 is required.

ORDER

Entitlement to an initial disability rating for coronary artery disease status post coronary artery bypass graft in excess of 10 percent prior to September 13, 2010, and 30 percent thereafter, is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


